                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                Plaintiff,
                                                                   CASE NO. 17-CV-00070
vs.

WALMART STORES EAST, LP,

                Defendant.


                      DECLARATION OF EMERY HARLAN
          IN SUPPORT OF RESPONSE TO THE EEOC’S MOTION IN LIMINE


        I, Emery Harlan, pursuant to 28 U.S.C. § 1746, hereby depose and state under penalty of

perjury as follows:

             1. I am an attorney at the law firm of MWH Law Group LLP and an adult resident of

the State of Wisconsin. I am one of the attorneys of record for Wal-Mart Stores East, LP

("Walmart") and I make this Declaration based upon my personal knowledge and review of this

case.

             2. A true and correct copy of excerpts of the deposition transcript of Dr. David

Thompson are attached hereto as Exhibit A.

             3. A true and correct copy of Dr. David Thompson’s case list is attached hereto as

Exhibit B.

             4. A true and correct copy of a Subpoena to Appear and Testify at a Hearing or Trial

in a Civil Action directed to and properly served on the Records Custodian for the Social Security

Administration requiring the production of Ms. Spaeth’s complete Social Security Administration




        Case 1:17-cv-00070-WCG Filed 06/15/21 Page 1 of 2 Document 199
records is attached hereto as Exhibit C. Through correspondence dated June 1, 2021, the Social

Security Administration advised that it would not comply with the properly served Subpoena to

Appear and Testify at a Hearing or Trial in a Civil Action.

           5. A true and correct copy of the deposition transcript of Barbara Barnes is attached

hereto as Exhibit D.

           6. True and correct copies of the following unpublished decisions are attached hereto

as Exhibit E.

                •   Allen v. Am. Cyanamid, 2021 U.S. Dist. LEXIS 53183 (E.D. Wis. Mar. 22,
                    2021)

                •   Bostwick v. Watertown Unified Sch. Dist., 2015 U.S. Dist. LEXIS 46495 (E.D.
                    Wis. Apr. 9, 2015)

                •   Hale v. Gannon, 2012 U.S. Dist. LEXIS 125764 (S.D. Ind. Sept. 5, 2012)

                •   Hauschild v. Powers, 2011 U.S. Dist. LEXIS 72119 (S.D. Ill. June 11, 2011)

                •   Jackson v. Allen, 2011 U.S. Dist. LEXIS 44239 (N.D. Ind. Apr. 25, 2011)

                •   James v. James River Paper Co., 1995 U.S. Dist. LEXIS 22882 (D. Or. Apr. 6,
                    1995)

                •   Matthews v. Commonwealth Edison Co., 1995 U.S. Dist. LEXIS 3860 (N.D. Ill.
                    Mar. 24, 1995)

                •   McNinch v. Guardian Life Ins. Co. of Am., 2021 U.S. Dist. LEXIS 51135 (N.D.
                    Ill. Mar. 18, 2021)

                •   Rose v. Cahee, 2009 U.S. Dist. LEXIS 111107 (E.D. Wis. Nov. 9, 2009)

                •   Sanders v. City of Chi. Heights, 2016 U.S. Dist. LEXIS 110551 (N.D. Ill. Aug.
                    19, 2016)

       I declare under penalty of perjury that the foregoing is true and correct.

                                                     Executed on June 15, 2021.

                                                     s/ Emery Harlan
                                                     Emery Harlan

                                                 2

        Case 1:17-cv-00070-WCG Filed 06/15/21 Page 2 of 2 Document 199
